The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Claims 4-13, 16 and 17-20 are pending in the Claim Set filed 11/11/2020.
The restriction requirement between Group I-II as set forth in the Office action mailed on 3/19/2020 is withdrawn.
Herein, claims 4-13, 16 and 17-20 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Withdrawn Rejections
The rejection of claims 1, 2, 3, 13, 14 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Schoenfisch et al (US20090214618) is withdrawn in view of the claim amendments.
The rejection of claims 1, 2, 3, 12, 14 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Yapor et al (Biodegradable Citrate-Based Polyesters with S-Nitrosothiol Functional Groups for Nitric Oxide Release, J Mater Chem B. p.9233, 2015) is withdrawn in view of the claim amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for methods of treating disorders disclosed in Example 17 (page 73): Ovarian cancer and Example 19 (Page 76): Peudomonas aeruginosa (antimicrobial activity), does not reasonably provide enablement for methods of treating the full scope of disorders embraced by claims 18-20, for instance, a method for the treatment of a disorder in a subject, wherein the subject has been diagnosed with a need for treatment of the disorder prior to the administering step, as recited in claims 18 and 20; and, generally, cancer, a cardiovascular disease, a bacterial infection, a circulatory . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
	The above factors, regarding the present invention, are summarized as follows:
(a)	Breadth of the claims - The breadth of the claims is broadly drawn to a method of for the treatment of a disorder in a subject, wherein the subject has been diagnosed with a need for treatment of the disorder prior to the administering step, as recited in claims 18 and 20; and, generally, cancer, a cardiovascular disease, a bacterial infection, a circulatory dysfunction, a gastrointestinal disorder, or a sexually transmitted disease as recited claim 19.

(b)	Nature of the invention - The nature of the invention is drawn a method for the treatment of a disorder in a subject, the method comprising the step of administering to the subject an effective amount of a degradable polymer according to Claim 4 comprising a covalently bonded nitric oxide functionality

(c,e) State of the prior art and predictability in the art - The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism). There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. While a full discussion of each disease which is encompassed by Applicant’s claim language will not be given, the following examples teach that the start of the prior art with respect to the method of for the treatment of a disorder in a subject, wherein the subject has been diagnosed with a need for treatment of the disorder prior to the administering step and treatment of cancer, a cardiovascular disease, a bacterial infection, a circulatory dysfunction, a gastrointestinal disorder, or a sexually transmitted disease , as instantly claimed

		Liang (Future Science OA, Special Report: Nitric oxide generating/releasing materials, p.1-10, August, 2015) teaches NO delivery platforms have the potential to impact both topical and systemic clinical applications. Potential topical applications include uses that cover enhanced rates of wound healing and treatment of a wide variety of topical infections by most pathogens including ESKAPE organisms, fungus and parasites such as those associated with cutaneous leishmaniasis, and treatment of erectile dysfunction. Systemic applications could include treatment of vascular inflammatory conditions arising from hemorrhage, hemoglobinopathies, hemolytic disorders and diseases caused by NO-sensitive 

Accordingly, broadly claiming a method for the treatment of a disorder in a subject, wherein the subject has been diagnosed with a need for treatment of the disorder prior to the administering step, and furthermore, cancer, a cardiovascular disease, a bacterial infection, a circulatory dysfunction, a gastrointestinal disorder, or a sexually transmitted disease would not appear to have a widely supported base in the state of the art to support the scope of disorders as instantly claimed. Notably. In regards to cancer, the state of the art with respect to cancer is that despite the common result of uncontrolled cell growth and replication, the various types of cancers have widely varied causes. Luo et al. (Cell, 2009, 136, p. 823-837) teach that (p. 823): It is clear that there is tremendous complexity and heterogeneity in the patterns of mutations in tumors of different origins. Accordingly, despite the common phenotypic traits of tumors brought upon by genetic alterations, the underlying cause result in significant complexity in treating cancer generally. There is no known target can be activated/inhibited that would be expected to result in the treatment of all types of cancer generally. Furthermore, despite that particular therapies, such as, radiation and chemotherapy, are used for a variety of cancers, these therapies are still not fully understood. Luo et al. teach that (p. 824): We still do not have a clear molecular understanding of why these agents work to selectively kill tumor cells and, conversely, why they eventually fail. Therefore, any claim to a method for the treatment of cancer, in general, requires the support of extensive studies to demonstrate that the particular mode of treatment applies to treating all types of cancer since there is no mode of action that can reliably lead to the treatment of all types of cancer.

(d)	Level of one of ordinary skill in the art - The artisans making and using applicant’s nitric oxide composition would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate 

(f,g)	Amount of direction provided by the inventor and existence of working examples - The only direction or guidance present in the instant specification are lists of disorders that are alleged to be treatable using the instantly claimed nitric oxide compounds such as the method of treating disorders disclosed in Example 17 (page 73): Ovarian cancer and Example 19 (Page 76): Peudomonas aeruginosa (antimicrobial activity). Thus, there are no working examples present that are broadly drawn to a method of for the treatment of a disorder in a subject, wherein the subject has been diagnosed with a need for treatment of the disorder prior to the administering step, and, generally, cancer, a cardiovascular disease, a bacterial infection, a circulatory dysfunction, a gastrointestinal disorder, or a sexually transmitted disease.

(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation needed is undue experimentation. One of skill in the art would need to determine what diseases, disorders, or conditions out of all diseases, disorders, or conditions would be benefited by compounds that affect ketone body levels and would furthermore then have to determine whether any instant claimed compounds can be used to treat these conditions. Given the variety and scope of diseases instantly claimed, a person having ordinary skill in the art would be faced with an inordinate amount of testing.
With particular respect to the treatment any type of cancer, as instantly claimed, an undue amount of experimentation is required. Luo et al. teach that the majority of cancer therapies fail when applied generally in that (p. 833): It is very likely that the oncogenes 
In fact, Luo teaches that even the best individual therapies can only be considered as filters to remove particular subsets of cancer cells with particular properties. Therefore, the most likely broadly applicable cancer treatment will be through a series of treatments with differing targets. Applicant has not provided sufficient teaching in the Specification to allow a person of ordinary skill in the art to treat all types of cancer using either the instant compounds alone or in an orthogonal therapy approach. Rather, in order to practice the full scope the instant invention, a person of ordinary skill in the art would need to develop a treatment method that has eluded the entire field of cancer research.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a 
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the nitric oxide compounds encompassed in the instant claims, with no assurance of success.

Conclusions
Claims 4-13, 16 and 17 are deemed free of the cited prior art.
Claims 18-20 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached at about 11 a.m. – 7 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626